295 S.W.3d 236 (2009)
STATE of Missouri, Respondent,
v.
Anthony S. LEONARD, Appellant.
No. ED 91874.
Missouri Court of Appeals, Eastern District, Division Two.
October 20, 2009.
Edward Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Anthony Leonard appeals from the judgment entered upon a jury verdict convicting him of first-degree robbery, Section 569.020 RSMo 2000, first-degree burglary, Section 569.160 RSMo 2000, and armed criminal action, Section 571.015. RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).